DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 07/13/2021.  In virtue of the amendment:
Claims 15-20 and 22-46 are present in the instant application.
Claims 15, 17 and 18 are currently amended.
Claims 1-14 and 21 are canceled.
Claims 36-46 are newly added.

Examiner’s Statement of Reasons for Allowance
Claims 15-20 and 22-46 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a junction box controller for controlling a plurality of underwater luminaires, comprising: a junction box configured for installation at a pool or a spa location; a light-emitting diode (LED) driver circuit positioned in the junction box and in electrical communication with an underwater luminaire, the LED driver circuit generating electrical drive signals for driving a plurality of LEDs of the underwater luminaire; and a controller in communication with the LED driver circuit and positioned in the junction box, the controller controlling operation of the LED driver circuit to thereby control light output by the underwater luminaire, wherein the LED driver circuit receives a thermal return signal from the underwater luminaire and controls operation of the underwater luminaire based on the thermal return signal” and combination thereof, in the claim(s), i.e., claim 15 (claims 16-20 and 22-27 are allowed as being dependent on claim 15), and
“… a junction box controller for controlling a plurality of underwater luminaires, comprising: a junction box configured for installation at a pool or a spa location; a light-emitting diode (LED) driver circuit positioned in the junction box and in electrical communication with an underwater luminaire, the LED driver circuit generating electrical drive signals for driving a plurality of LEDs of the underwater luminaire; and a controller in communication with the LED driver circuit and positioned in the junction box, the controller controlling operation of the LED driver circuit to thereby control light output by the underwater luminaire, wherein the LED driver circuit receives a Stock Keeping Unit (SKU) return signal from the underwater luminaire and controls operation of the underwater luminaire based on the SKU return signal” and combination thereof, in the claim(s), i.e., claim 36 (claims 37-46 are allowed as being dependent on claim 36), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Pederson (U.S. Patent 6,623,151 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844